
	
		II
		112th CONGRESS
		1st Session
		S. 185
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer (for herself,
			 Mr. Burr, Mr.
			 Cardin, and Mr. Brown of
			 Massachusetts) introduced the following bill; which was read twice
			 and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To provide United States assistance for the purpose of
		  eradicating severe forms of trafficking in children in eligible countries
		  through the implementation of Child Protection Compacts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as Child Protection Compact Act of
			 2011.
		2.Findings and
			 Purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)The use of
			 children for commercial sexual exploitation is a global phenomenon. Human
			 trafficking affects millions of children worldwide.
				(2)Many countries
			 with a high prevalence of trafficking in children lack financial resources,
			 legal expertise, technical capacity, and other resources to appropriately
			 protect and rescue these children, despite a demonstrated political will to do
			 so.
				(3)The Department of
			 State's Office to Monitor and Combat Trafficking in Persons placed 132
			 countries, out of 175 countries ranked, on Tier 2 or Tier 2 Watch List in its
			 2010 Trafficking in Persons report.
				(4)As a party to the
			 Protocol to Prevent, Suppress and Punish Trafficking in Persons, especially
			 Women and Children, Supplementing the United Nations Convention Against
			 Transnational Organized Crime (the Palermo Protocol), the United
			 States has pledged to establish policies and programs to prevent and combat
			 trafficking in persons and to protect victims of trafficking from
			 revictimization and to share information, as appropriate, with law enforcement,
			 immigration and other relevant authorities of other states parties with a view
			 to combating trafficking in persons.
				(b)Declaration of
			 purposeThe purpose of this Act is to provide incentives to Tier
			 2 countries and Tier 2 Watch List countries to protect and rescue children
			 subjected to severe forms of trafficking in persons through the establishment
			 of Child Protection Compacts between the United States and select, eligible
			 countries with a significant prevalence of trafficking in children, in order
			 to—
				(1)address
			 institutional weaknesses within the government that result in the failure to
			 protect vulnerable children and to rescue and properly rehabilitate
			 victims;
				(2)increase local
			 government capacity to apprehend perpetrators who engage in severe forms of
			 trafficking in children and bring perpetrators to justice in national courts of
			 law; and
				(3)ensure
			 transparency and accountability in achieving the goals stipulated in the
			 Compact over the course of its three-year implementation.
				3.DefinitionsIn this Act:
			(1)AmbassadorThe
			 term Ambassador means the Ambassador-at-Large of the Department of
			 State’s Office to Monitor and Combat Trafficking in Persons.
			(2)Appropriate
			 congressional committeesExcept as otherwise provided, the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			(3)Child
			 ProtectionThe term child protection means efforts
			 to prevent and respond to violence, exploitation, and abuse against
			 children.
			(4)CompactThe
			 term Child Protection Compact or Compact means a
			 Child Protection Compact described in section 6.
			(5)MinorThe
			 term minor means an individual who has not attained the age of 18
			 years.
			(6)National action
			 plan for traffickingThe term national action plan for
			 trafficking means any strategy or long-term plan created by a national
			 government that defines specific goals to—
				(A)reduce the number
			 of trafficking victims;
				(B)increase the
			 number of prosecutions of traffickers; and
				(C)ensure proper
			 mechanisms to rehabilitate and reintegrate survivors of human
			 trafficking.
				(7)National child
			 protection strategyThe term national child protection
			 strategy means any plan developed by a national government in
			 consultation with multilateral bodies or nongovernmental organizations,
			 including a plan derived from a preexisting process or created as part of a
			 Child Protection Compact, that outlines—
				(A)short-term and
			 long-term goals for improving child protection and preventing child
			 exploitation within a country;
				(B)the government
			 ministries responsible for implementation of the plan; and
				(C)how coordination
			 will take place between implementing ministries.
				(8)SecretaryThe
			 term Secretary means the Secretary of State.
			(9)Severe forms of
			 traffickingThe term severe forms of trafficking in
			 persons means—
				(A)sex trafficking
			 in which a commercial sex act is induced by force, fraud, or coercion, or in
			 which the person induced to perform such act has not attained 18 years of age;
			 or
				(B)the recruitment,
			 harboring, transportation, provision, or obtaining of a person for labor or
			 services, through the use of force, fraud, or coercion for the purpose of
			 subjection to involuntary servitude, peonage, debt bondage, or slavery.
				(10)Tier 2
			 countries and Tier 2 Watch List countriesThe terms Tier 2
			 countries and Tier 2 Watch List countries mean those
			 countries that the Secretary of State has listed pursuant to section
			 110(b)(1)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7107(b)(1)(B)) as countries to which the minimum standards set forth in section
			 108 of that Act are applicable and whose governments do not fully comply with
			 such standards but are making significant efforts to do so.
			4.Authorization of
			 Assistance
			(a)AssistanceSubject
			 to subsection (b), the Secretary is authorized to provide assistance under this
			 section for each country that enters into a Compact with the United States
			 pursuant to section 6 to support policies and programs that assist the country
			 to eradicate severe forms of trafficking of children and are in furtherance of
			 the purposes of this Act.
			(b)Avoidance of
			 duplication of effortsTo avoid duplication of efforts, the
			 Secretary shall exercise the authority of subsection (a) only in coordination
			 with the Administrator of the United States Agency for International
			 Development, the Attorney General, and the Secretary of Labor.
			(c)Form of
			 assistanceAssistance under this section may be provided in the
			 form of grants, cooperative agreements, or contracts to or with eligible
			 entities described in subsection (d). Assistance under this section may not be
			 provided in the form of loans.
			(d)Eligible
			 entitiesAn eligible entity referred to in subsection (c)
			 is—
				(1)the national
			 government of the eligible country;
				(2)regional or local
			 governmental units of the country; or
				(3)a
			 nongovernmental organization or a private entity with expertise in the
			 protection of vulnerable children, the investigation and prosecution of those
			 who engage in or benefit from child trafficking, or rescue of child victims of
			 trafficking.
				(e)Number and
			 amount of compactsSubject to the availability of appropriations,
			 the Secretary shall determine the number of Compacts based on the established
			 need of the countries determined to be most eligible based on the criteria
			 described in section 5. The amount of any single Compact shall not exceed a
			 total of $15,000,000.
			(f)Annual
			 disbursementsDisbursements shall be made to the eligible
			 entities on an annual basis pursuant to the terms of the respective
			 Compacts.
			5.Eligible
			 Countries
			(a)Determination by
			 the secretaryThe Secretary, acting through the Office to Monitor
			 and Combat Trafficking in Persons, shall work in consultation with the Bureau
			 of Democracy, Human Rights, and Labor and the Department of Labor’s Bureau of
			 International Labor Affairs, and the relevant offices at the Department of
			 Justice and the United States Agency for International Development, to select a
			 country for purposes of entering into a Compact based on whether the country
			 meets the initial criteria listed in subsection (b) and the selection criteria
			 listed in subsection (c). The determination pursuant to subsection (c) shall be
			 based, to the maximum extent possible, upon objective, documented, and
			 quantifiable indicators.
			(b)Initial
			 criteria
				(1)In
			 generalA country may be considered for a Compact if—
					(A)the country is
			 eligible for assistance from the International Development Association, and the
			 per capita income of the country is equal to or less than the historical
			 ceiling of the International Development Association;
					(B)subject to
			 paragraph (2), the country is not ineligible to receive United States economic
			 assistance under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151
			 et seq.) by reason of the application of any provision of the Foreign
			 Assistance Act of 1961 or any other provision of law; and
					(C)the country is a
			 Tier 2 country or Tier 2 Watch List country.
					(2)Rule of
			 constructionFor the purposes of determining whether a country is
			 eligible for receiving assistance under paragraph (1), the exercise by the
			 President, the Secretary of State, or any other officer or employee of the
			 United States of any waiver or suspension of any provision of law referred to
			 in such paragraph, and notification to the appropriate congressional committees
			 in accordance with such provision of law, shall be construed as satisfying the
			 requirement of such paragraph.
				(c)Selection
			 criteriaA country should be selected for purposes of entering
			 into a Compact on the basis of—
				(1)a
			 documented high prevalence of trafficking of children within the country;
			 and
				(2)demonstrated
			 political will and sustained commitment by the government to undertake
			 meaningful measures to address severe forms of trafficking of children,
			 including—
					(A)enactment and
			 enforcement of laws criminalizing trafficking in children with punishments
			 commensurate with the crime, including, when necessary, against complicit
			 government officials;
					(B)cooperation with
			 local and international non-governmental organizations with demonstrated
			 expertise in combating trafficking in children; and
					(C)the treatment of
			 child trafficking victims in accordance with Article 6(3) of the Protocol to
			 Prevent, Suppress and Punish Trafficking in Persons, Especially Women and
			 Children, Supplementing the United Nations Convention Against Transnational
			 Organized Crime.
					6.Child Protection
			 Compacts
			(a)CompactThe
			 Secretary, acting through the Ambassador, may provide assistance for a country
			 under this Act only if the country enters into an agreement with the United
			 States, to be known as a Child Protection Compact, that
			 establishes a 3-year plan for achieving shared objectives in furtherance of the
			 purposes of this Act.
			(b)ElementsThe
			 Compact should take into account, if applicable, existing national child
			 protection strategies and national action plans for human trafficking of the
			 country and shall contain—
				(1)the specific
			 objectives that the country and the United States expect to achieve during the
			 term of the Compact;
				(2)the
			 responsibilities of the country and the United States in the achievement of
			 such objectives;
				(3)the particular
			 programs or initiatives to be undertaken in the achievement of such objectives
			 and the amount of funding to be allocated to each program or initiative;
				(4)regular outcome
			 indicators to monitor and measure progress toward achieving such objectives,
			 including indicators for each program or initiative;
				(5)a
			 multi-year financial plan, including the estimated amount of contributions by
			 the United States and the country, if any, and proposed mechanisms to implement
			 the plan and provide oversight, that describes how the requirements of
			 paragraphs (1) through (4) will be met, including identifying the role of civil
			 society in the achievement of such requirements;
				(6)where appropriate,
			 a process or processes for consideration of solicited proposals under the
			 Compact as well as a process for consideration of unsolicited proposals by the
			 Secretary and national, regional, or local units of government;
				(7)the strategy of the
			 country to sustain progress made toward achieving such objectives after
			 expiration of the Compact; and
				(8)a list of civil
			 society and nonprofit organizations that the government will partner or consult
			 with to develop and sustain the child protection and prosecution capacity in
			 the country.
				(c)Assistance for
			 development of compactNotwithstanding subsection (a), the
			 Secretary may enter into contracts or make grants for any eligible country for
			 the purpose of facilitating the development and implementation of the Compact
			 between the United States and the country.
			(d)Definition of
			 program or initiativeIn this section, the term program or
			 initiative may include the following:
				(1)Evaluation of
			 legal standards and practices and recommendations for improvements that will
			 increase the likelihood of successful prosecutions.
				(2)Training
			 anti-trafficking police and investigators.
				(3)Building the
			 capacity of domestic non-governmental organizations to educate vulnerable
			 populations about the danger of severe forms of trafficking and to work with
			 law enforcement to identify and rescue victims.
				(4)Creation of
			 victim-friendly courts.
				(5)Development of
			 appropriate after-care facilities for rescued victims or other rehabilitation
			 and reintegration services for children, which may include education,
			 vocational training, and psychosocial counseling, as appropriate.
				(6)Development and
			 maintenance of data collection systems to monitor victims.
				(7)Development of
			 regional cooperative plans with neighboring countries to prevent cross-border
			 trafficking of children and child sex tourism.
				(8)Development of
			 programs and practices that address demand, including educational curricula,
			 social marketing campaigns, and specific law enforcement activities targeting
			 demand.
				7.Suspension and
			 termination of assistance
			(a)Suspension and
			 termination of assistanceThe Secretary may suspend or terminate
			 assistance in whole or in part for a country or entity under section 4 if the
			 Secretary determines that—
				(1)the country or
			 entity is engaged in activities which are contrary to the national security
			 interests of the United States;
				(2)the country or
			 entity has engaged in a pattern of actions inconsistent with the criteria used
			 to determine the eligibility of the country or entity, as the case may be;
			 or
				(3)the country or
			 entity has failed to adhere to its responsibilities under the Compact.
				(b)ReinstatementThe
			 Secretary may reinstate assistance for a country or entity under section 4 only
			 if the Secretary determines that the country or entity has demonstrated a
			 commitment to correcting each condition for which assistance was suspended or
			 terminated under subsection (a).
			(c)Congressional
			 notificationNot later than 3 days after the date on which the
			 Secretary suspends or terminates assistance under subsection (a) for a country
			 or entity, or reinstates assistance under subsection (b) for a country or
			 entity, the Secretary shall submit to the appropriate congressional committees
			 a report that contains the determination of the Secretary under subsection (a)
			 or subsection (b), as the case may be.
			8.Congressional
			 Notification and Annual Report
			(a)Congressional
			 consultation prior to compact negotiationsNot later than 15 days
			 prior to the start of negotiations of a Compact with a country, the
			 Secretary—
				(1)shall consult with
			 the appropriate congressional committees with respect to the proposed Compact
			 negotiation; and
				(2)shall identify the
			 objectives and mechanisms to be used for the negotiation of the Compact.
				(b)Congressional
			 notification after entering into a compactNot later than 10 days
			 after entry into force of a Compact with a country, the Secretary shall provide
			 notification of the Compact to the appropriate congressional committees,
			 including a detailed summary of the Compact and a copy of the text of the
			 Compact.
			(c)Annual
			 report
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter for
			 the next 5 years, the President shall transmit to the appropriate congressional
			 committees a report on the assistance provided under section 4 during the prior
			 fiscal year.
				(2)Matters to be
			 includedThe report shall include the following:
					(A)The amount of
			 obligations and expenditures for assistance provided to each eligible country
			 during the prior fiscal year.
					(B)For each country,
			 an assessment of—
						(i)the
			 progress made during each year by the country toward achieving the objectives
			 set out in the Compact entered into by the country; and
						(ii)the
			 extent to which assistance provided under section 4 has been effective in
			 helping the country to achieve such objectives.
						9.Sense of
			 CongressIt is the sense of
			 Congress that, of the total amounts to be appropriated for fiscal years 2012
			 through 2014 for the Department of State and foreign operations, up to
			 $30,000,000 should be used to carry out the purposes of this Act.
		
